5 N.Y.3d 728 (2005)
EDUARD LLESHANAKU et al., Appellants,
v.
KENMORE ASSOCIATES, L.P., et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 18, 2005.
Decided June 7, 2005.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division *729 where the appeal to the Appellate Division was from an order entered in an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).